Citation Nr: 1826559	
Decision Date: 05/03/18    Archive Date: 05/14/18

DOCKET NO.  14-23 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for a left shoulder disorder and if so, whether service connection is warranted.

2.  Entitlement to service connection for a bilateral knee disorder.


REPRESENTATION

Veteran represented by:	J. Bryan Jones, III, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Jonathan M. Estes, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training from September 1973 to March 1974 and on active duty from September 1975 to May 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2012 (left shoulder) and October 2012 (bilateral knees) rating decisions issued by a Department of Veterans Affairs (VA) Regional Office (RO).  

In September 2017, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record.  At such time, the Veteran waived Agency of Original Jurisdiction (AOJ) consideration of the evidence associated with the record since the issuance of the March 2014 statement of the case.  38 C.F.R. § 20.1304(c) (2017).  Additionally, the undersigned held the record open for 90 days after the hearing for the receipt of additional evidence. Thereafter, in December 2017, the Veteran submitted such evidence with a waiver of AOJ consideration.  Id.  Therefore, the Board may properly consider such newly received evidence.

The Board further observes that, subsequent to the September 2017 Board hearing, VA obtained additional evidence consisting of the Veteran's service personnel records in November 2017, and VA treatment records in October 2017, December 2017, and March 2018.  While the Veteran has not waived AOJ consideration of such evidence, the Board finds that there is no prejudice in proceeding with the adjudication of his claims at this time.  In this regard, the Board herein reopens his previously denied claim for service connection for a left shoulder disorder, which is fully favorable, and remands the claims for additional development.  As such, the AOJ will have an opportunity to review the newly received evidence in the readjudication of the Veteran's claims. 
The Board also notes that a statement of the case addressing claims of entitlement to service connection for sleep apnea and erectile dysfunction; however, to date, the Veteran has not perfected his appeal.  Additionally, in February 2018, the Veteran entered a notice of disagreement as to a December 2017 rating decision denying service connection for posttraumatic stress disorder.  Although a statement of the case has not yet been issued, according to the Veterans Appeals Control and Locator System, the claim is still being developed by the AOJ.  Therefore, the Board declines jurisdiction over these issues until such time as an appeal to the Board is perfected. 

The issues of entitlement to service connection for a left shoulder disorder and a bilateral knee disorder are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  A January 2000 rating decision denied service connection for a left shoulder disorder; the Veteran did not perfect an appeal as to such decision, new and material evidence was not received within the remainder of the appeal period, and no relevant official service department records were subsequently associated with the record.

2.  Evidence added to the record since the final January 2000 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claims of entitlement to service connection for a left shoulder disorder.


CONCLUSIONS OF LAW

1.  The January 2000 rating decision that denied service connection for a left shoulder disorder is final.  38 U.S.C.A. § 7105(c) (West 1991) [(2012)]; 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (1999) [(2017)].

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for a left shoulder disorder.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to reopen the Veteran's claim of entitlement to service connection for a left shoulder disorder is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations. However, consideration of the merits of the issue is deferred pending additional development consistent with the VCAA.

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  From the date of notification of an AOJ decision, the claimant has one year to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).  In this regard, if the claimant files a timely notice of disagreement with the decision and the AOJ issues a Statement of the Case, a Substantive Appeal must be filed within 60 days from the date that the AOJ mails the Statement of the Case to the appellant, or within the remainder of the 1-year period from the date of mailing of the notification of the determination being appealed, whichever period ends later.  38 C.F.R. § 20.302(b).

If new and material evidence is received during an applicable appellate period following an AOJ decision (1 year for a rating decision and 60 days for a statement of the case) or prior to an appellate (Board) decision (if an appeal was timely filed), the new and material evidence will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  Thus, under 38 C.F.R. § 3.156(b), "VA must evaluate submissions received during the relevant [appeal] period and determine whether they contain new evidence relevant to a pending claim, whether or not the relevant submission might otherwise support a new claim."  Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  "[N]ew and material evidence" under 38 C.F.R. § 3.156(b) has the same meaning as "new and material evidence" as defined in 38 C.F.R. § 3.156(a).  See Young v. Shinseki, 22 Vet. App. 461, 468 (2011).  VA is required to determine whether subsequently submitted materials constitute new and material evidence relating to an earlier claim, regardless of how VA characterizes that later submission of evidence.  Beraud v. McDonald, 766 F.3d 1402, 1405 (Fed.Cir. 2014).  If VA does not make the necessary determination, the underlying claim remains pending.  Id.

At any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (which defines new and material evidence).  38 C.F.R. § 3.156(c).  The regulation further identifies service records related to a claimed in-service event, injury, or disease as relevant service department records.  38 C.F.R. § 3.156(c)(1)(i). 

Generally, a claim which has been denied in an unappealed Board decision or an unappealed AOJ decision may not thereafter be reopened and allowed.  38 U.S.C. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In this case, the AOJ originally denied service connection for a left shoulder disorder, characterized as a left shoulder injury, in a January 2000 rating decision.  At such time, the AOJ considered the Veteran's service treatment records (STRs) and his DD-214 Certificate of Release or Discharge from Active Duty.  The AOJ acknowledged the Veteran's in-service treatment for a left shoulder disorder, but found that the evidence did not show that a chronic left shoulder condition was incurred in or aggravated by military service as there was no evidence of a link between any current left shoulder condition and the Veteran's in-service treatment.  Consequently, the AOJ denied service connection for a left shoulder disorder.

In January 2000, the Veteran was advised of the decision and notified of his appellate rights.  He entered a notice of disagreement in October 2000 and a statement of the case, which continued the denial of service connection for a left shoulder disorder on the same basis as the January 2000 rating decision, was issued later that month.  However, the Veteran did not submit a timely substantive appeal.  Further, no new and material evidence was received within the remainder of the appeal period.  Finally, while the Veteran's service personnel records were received in November 2017, such are irrelevant to his claim for service connection for a left shoulder disorder.  Therefore, the January 2000 rating decision is final.  38 U.S.C.A. § 7105(c) (West 1991) [(2012)]; 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (1999) [(2017)].

In December 2011, VA received the Veteran's request to reopen his claim for service connection for a left shoulder disorder.  In connection with such application, post-service private and VA treatment records were received.  Additionally, in May 2012, the AOJ afforded the Veteran a VA examination in which the examiner provided an opinion as to whether he had a current left shoulder disability that was related to his service.  See Shade, supra.  Thus, as service connection was previously denied on the basis that there was no evidence linking a current shoulder disorder to his military service and the May 2012 opinion directly addresses such missing element, the Board finds that such evidence is new and material.

Consequently, the Board finds that the evidence added to the record since the final January 2000 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a left shoulder disorder.  Therefore, the Board finds that new and material evidence has been received and, accordingly, the Veteran's claim of entitlement to service connection for a left shoulder is reopened.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a left shoulder disorder is reopened; the appeal is granted to this extent only.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's reopened and remaining claims so that he is afforded every possible consideration.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.

In regard to the Veteran's claim for service connection for a bilateral knee disorder, he contends that such disorder is related to the frequent running and general stress he put on his knees while in service.  At his September 2017 Board hearing, the Veteran testified that he first started experiencing aches and pains in his knees while in service.  He testified that these pains continued after service to the present, and progressed in severity through the years. 

The Veteran's STRs are silent for any complaints, treatment, or diagnosis referable to a knee disorder.  However, post-service treatment records, to include February 2012 and September 2016 MRI reports, show a current bilateral knee disorder, to include severe osteoarthritis and meniscal tears of both knees.  Further, the Veteran submitted July 2012 and November 2017 letters from his current treating physician, Dr. P.G., in which he stated that the Veteran had a long history of bilateral knee pain that cannot be excluded as related to his service.  While these opinions are not sufficient for adjudication purposes as they do not give a clear conclusion whether it is at least as likely as not that the Veteran's current bilateral knee disorder are related to service, such, in collaboration with the Veteran's lay evidence, shows that his currently diagnosed bilateral knee disorder may be related to service.  Accordingly, the Board finds that the low threshold of the McLendon standard has been met in this instance, and the Veteran should be afforded a VA examination to determine the nature and etiology of his bilateral knee disabilities.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

In regard to the Veteran's claim for a left shoulder disorder, he contends that such is related to an injury he sustained in service resulting in a dislocation of his shoulder.  In this regard, the Veteran's STRs show that, in November 1980, he reported dislocating his shoulder.  He was sent for x-rays, which were normal, showing no significant abnormalities.  A December 1980 treatment record shows the Veteran still complained of pain in the shoulder from his injury, and an impression of a rotator cuff injury was noted.  Finally, an April 1981 record contains a complaint of shoulder pain, with a diagnosis of a shoulder strain.

The Veteran underwent a VA examination in May 2012.  The examiner noted an unknown diagnosis from 1980, which he later explained as complaints of a shoulder dislocation but noting no diagnosis of a shoulder dislocation, and a current diagnosis of arthritis.  The examiner concluded that it was less likely than not that the Veteran's current shoulder disorder was related to his service.  He supported this opinion by noting "the left acromioclavicular joint arthritis (early) probably represents part of this Veteran's aging process and not progression of a 'dislocated shoulder condition.'"  The examiner further noted VA treatment records were usually negative for left shoulder complaints, whereas right shoulder complaints were noted.  Finally, the examiner opined that the complaints in service do not show evidence of a serious injury or an injury that would lead to significant complaints without exacerbation 30 years later, noting the Veteran is quite muscular and takes pride in his toning ability.

Subsequent to the May 2012 VA examination, the Veteran submitted Dr. P.G.'s July 2012 and November 2017 letters, in which he concluded that the Veteran's left shoulder disorder was due to an injury he sustained while on active service.  However, the physician failed to provide a rationale for such opinion in both letters.

Further, evidence added to the record after the May 2012 examination includes a May 2000 Orthopedic Surgery Note from the Alexandria VA Medical Center (VAMC), which documented the Veteran's history of 2 shoulder dislocations, and a 20 year history of pain in the left shoulder.  Imaging done at such time showed chronic acromioclavicular separation seen on x-ray, and supraspinatus tendon thinning seen on MRI.  Finally, a September 2016 Orthopedic Surgery Note from Alexandria VAMC found a full thickness tear the infraspinatus tendon with underlying subchondral cystic change that may be related to chronic impingement, as well as an osteophyte extending from the humeral head with cartilage loss in the shoulder joint.  The record then noted an impression of osteoarthritis and a rotator cuff tear in the left shoulder.

The Board finds a remand is necessary to obtain an addendum opinion from the May 2012 examiner to consider the new evidence that has been added to the record, to include the conflicting medical opinions.  In this regard, the May 2012 examiner indicated there were no complaints of left shoulder pain between service and the time of his examination.  However, evidence has since been added to the record to the contrary, which is consistent with the Veteran's complaints of experiencing pain since service.  Further evidence added to the record indicated the Veteran had a rotator cuff tear in his left shoulder, and his STRs contain a reference to a rotator cuff injury.  Finally, although the opinions submitted by the Veteran's treating physician in the July 2012 and November 2017 letters are not adequate for adjudication purposes, the examiner should comment on the discrepancies raised by such opinions.  

Accordingly, the case is REMANDED for the following action:

1. Afford the Veteran an appropriate VA examination to determine the nature and etiology of his claimed bilateral knee disorder(s).  The examination should include a review of the record, to include the Veteran's history and current complaints, as well as a comprehensive evaluation and any tests deemed necessary.

(A)  The examiner should identify all current left and/or right knee disorder(s). 

(B)  For each currently diagnosed left and/or right knee disorder, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that such disorder is related to the Veteran's military service, to include his reports of stress from running in-service and pain since service. 

(C)  If arthritis is diagnosed, the examiner should offer an opinion as to whether it manifested within one year of the Veteran's separation from active service in May 1992 and, if so, describe the manifestations.

In offering such opinions, the examiner should consider the Veteran's statements regarding the nature of his in-service duties, his reports of bilateral knee pain since service, and Dr. P.G.'s July 2012 and November 2017 opinions that the Veteran had a long history of bilateral knee pain that cannot be excluded as related to his service.

A rationale should be provided for any opinion offered.

2.  Return the record to the VA examiner who conducted the Veteran's May 2012 shoulder examination.  The record must be made available to the examiner.  If the May 2012 VA examiner is not available, the record should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

Following a review of the record, the examiner should address the following inquiries:

(A)  Upon review of the record, identify all current diagnoses referable to the Veteran's left shoulder. 

(B)  For each currently diagnosed left and/or right knee disorder, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that such disorder is related to the Veteran's military service, to include his documented in-service complaints and treatment for a left shoulder injury.

(C)  If arthritis is diagnosed, the examiner should offer an opinion as to whether it manifested within one year of the Veteran's separation from active service in May 1992 and, if so, describe the manifestations.

In offering such opinions, the examiner should consider the evidence added to the file since the May 2012 VA examination, which includes documentation of the nature and history of the Veteran's left shoulder complaints, and Dr. P.G.'s July 2012 and November 2017 opinions that the Veteran's left shoulder disorder was due to an injury he sustained while on active service.

A rationale should be provided for any opinion offered.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence. If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case. An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order. The Board intimates no opinion as to the outcome of this case. The Veteran need take no action until so informed. The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


